PER CURIAM.
Appellant appeals her convictions and sentences on three counts of home-invasion robbery with firearm or deadly weapon stemming from a single entry into a dwelling with multiple occupants. The State properly concedes that two of the three convictions must be vacated, as these convictions constitute a double jeopardy violation. See Bowers v. State, 679 So.2d 340 (Fla. 1st DCA 1996). We reverse and remand with directions that the trial court vacate Appellant’s convictions and sentences for two of the three counts.
We also remand for recalculation of the scoresheet and for resentencing based solely upon the reduction of the sentencing range as a result of the two vacated convictions. See Oliver v. State, 75 So.3d 349 (Fla. 1st DCA 2011); Cook v. State, 813 So.2d 1010 (Fla. 1st DCA 2002).
All other issues raised on appeal are affirmed.
AFFIRMED in part, REVERSED in part, and REMANDED for resentencing.
THOMAS, WETHERELL, and MARSTILLER, JJ., concur.